Citation Nr: 1717454	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  09-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart disorder, claimed as chest pain, to include as secondary to the service-connected chondromalacia of the left knee, status post bone grafting for nonunion of the tibial tubercle with postoperative degenerative joint disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1975 to January 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In an August 2012 decision, the Board determined that new and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for a heart disorder had been received.  The Board also remanded for additional development the issues of entitlement to service connection for a heart disorder and entitlement to TDIU.  In September 2015 and April 2016, the Board again remanded these claims for further development.

In a February 2016 statement, the Veteran's representative raised a new theory of entitlement for the heart disorder, as secondary to the service-connected left knee disorder.  Therefore, the issue regarding the heart disorder is as stated on the first page of this decision.

The issues of entitlement to service connection for nervous-system complications (to include twitches and difficulty speaking and walking), throat irritation, drowsiness, dizziness, headaches, nausea, confusion, sleepiness, skin irritations, and pulmonary edema, all claimed as secondary to exposure to contaminated water at Camp Lejeune; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lung disorder; and entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for residuals of heart surgery have been raised by the record in April 2011 and February 2012 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In its April 2016 remand, the Board directed the Appeals Management Center (AMC) to refer the Veteran's TDIU claim to the Director, Compensation Service, to allow for consideration of whether a TDIU is warranted on an extra-schedular basis under 38 CFR §4.16 (b).  The AMC did not refer the TDIU claim to the Director, Compensation Service, nor did the AMC issue a supplemental statement of the case on the issue of TDIU.  Therefore, the AMC did not comply with the directives of the April 2016 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As for the service connection claim, VA treatment records reflect that the Veteran was treated for chest and stomach pain as early as March 1978, at which time he reported a three-month history of chest and stomach pain.  He was discharged from service in January 1978.  The assessment was probable peptic ulcer disease, but the later treatment records reveal additional treatment for chest pain.  A VA medical opinion is necessary to determine whether any current heart disorder and any other current disorder manifested by chest pain are related to active service or secondary to the service-connected left knee disability.

The Veteran's limited service treatment records were obtained in December 1978.  Given that the Veteran was discharged in January 1978, the AOJ should make another attempt to obtain any additional service treatment records that may have not been available at the time of the previous search.

The AOJ should obtain any additional records from the Lexington VA Medical Center since November 2015.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his heart disorder, chest pains, and left knee disorders, to include scars, as well as any other disabilities pertaining to his claim for TDIU and obtain any identified records.  Regardless of the Veteran's response, obtain all treatment records from the Lexington VA Medical Center since November 2015.

2.  Contact the service department and attempt to obtain any additional service treatment records pertaining to the Veteran.

3.  After the development in 1 and 2 is completed, after the development above has been completed, the AOJ should obtain a VA medical opinion to determine the current severity and nature of any heart disorder or other disorder manifested by chest pain.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the medical provider.  The medical opinion report must include a notation that this record review took place.  If the medical provider determines that the Veteran should be scheduled for a physical examination, the Veteran should be scheduled for an examination.

The medical provider is asked to provide the following information:

a)  The medical provider should identify all current heart disorders and any other current disorders manifested by chest pain.

b)  Accepting that the Veteran has had a history of chest pain since active service, the medical provider should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current heart disorder or other current disorder manifested by chest pain is related to active service.

c)  The medical provider should opine on whether it is at least as likely as not that (i.e., to at least a 50 percent degree of probability) any current heart disorder or other current disorder manifested by chest pain was (1) caused by or (2) aggravated by the chondromalacia of the left knee, status post bone grafting for nonunion of the tibial tubercle with postoperative degenerative joint disease.

If the medical provider finds that a current heart disorder or other current disorder manifested by chest pain was aggravated by the service-connected chondromalacia of the left knee, status post bone grafting for nonunion of the tibial tubercle with postoperative degenerative joint disease, then the examiner should quantify the degree of aggravation.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the medical provider should so state and explain why an opinion cannot be provided without resorting to speculation.

4.  After the development in 1 is completed, refer the claim for a TDIU to the Director, Compensation Service, in order to determine whether the Veteran warrants a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16 (b), due to his service-connected left knee and scar disabilities.  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain and stiffness.

5.  After completion of the above, the AOJ should readjudicate the issues on appeal with consideration of secondary service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




